Fold

 

‘

U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See "cirwesions for Service of Proves by U.S. Marshal"

SRR NT a IR I EO SOB

 

PLAINTIFF COURT CASE NUMBER
T.M. Next Friend on behalf of H.C., et al. 1:20-cv-00944
DEFENDANT TYPE OF PROCESS
Governor of the State of Ohio, et al.

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE J Mike DeWine, Governor of the Stae of Ohio, c/o Dave Yost, Ohio Attorney General
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

30 East Broad Street, 14th Floor, Columbus, OH 43215
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

Number of process to be
served with this Form 285 | 1

 

Jay R. Langenbahn
Lindhorst & Dreidame Co., L.P.A, Nuniber of parties to be :
312 Walnut Street, Suite 3100 served in this case
Cincinnati, OH 45202

Check for service

| on U.S.A.

 

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (clude Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

pu £. Lap btty

Signature of Attonffy other Originator réquesting service on behalf of: X) PLAINTIFF TELEPHONE NUMBER
(] DEFENDANT 513-421-6630
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

Tacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

number of process indicated. Origin Serve .
(Sign only for USM 285 if more Y f q ;
than one USM 285 is submitted) No. G ( vo @l . 14-28-26 20

[ hereby certify and return that | C7 have personally served Bk have legal evidence of service, ("J have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc, shown at the address inserted below

 

 

 

 

 

 

 

 

 

 

 

 

CJ hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if not shown above) LIA person of suitable age and discretion
ont then residing in defendant's usual place
Do N N of abode
Address (complete only different than shown above) Date Time
CI am
12-28-20 O mm
Signature of U.S, MarshaLor Deputy
Clio, WMA
Service Fee Total Mileage Charges] Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*)
&E¢ 6 $0.00
REMARKS: CEay MAIC' For? MSO Coot Beis 127 8
Mite eluiocd |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00
Fold

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See Ynstruciions tar Services of Proves be U8. Marchal”

aa Rw RS so a ae aS RT TE

 

PLAINTIFF COURT CASE NUMBER
T.M. Next Friend on behalf of H.C., et al. 1:20-cv-00944
DEFENDANT TYPE OF PROCESS

Kimberly Hall in her official capacity as Director of the Ohio Dept. of Jobs & Families

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE J Kimberly Hall, Director Ohio Department of Jobs & Family Services
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

30 East Broad Street, 3] st Floor, Columbus, OH 43215

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
seeersnens served with this Form 285 | |

 

 

 

Jay R. Langenbahn
Lindhorst & Dreidame Co., L.P.A. Mie opeeriete: |.
312 Walnut Street, Suite 3100 Beiveg tn ils 2a
Cincinnati, OH 45202
Check for service

Le on U.S.A.

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Inciude icici td {alten nate Addresses,

 

 

 

 

  

 

 

 

 

 

 

 

All Telephone Numbers, and Estimated Times Available for Service): co
= TO rou
2 ~
J s ac
Qn, K KS L L4 b- t H Zoo co
|
Signature ofA Attor Hy 0 other Originator fquesting service on behalf of: PLAINTIFE TELEPHONE NUMBER aS ie | DAFF
LJ DEFENDANT | 513-421-6630 | 11/25/20
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
l acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

number of process indicated. Origin Serve
(Sign only for USM 285 if more . :
than one USM 285 is submitted) 2 of Y No. © | No, G ( (2 -8-20

Thereby certify and return that I CI have personally served have legal evidence of service, [) have executed as G own in "Remarks", the process described
on the individual , company, corporation, ctc., at the address sliOwn above on the on the individual , company, corporation, etc. shown at the address inscried below.

 

 

 

 

 

 

 

Ot hereby certify and return that [ am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

Name and title of individual served (if not shown above) [1] A person of suitable age and discretion
on then residing in defendant's usual place
D UNS Vv of abode
Address (complete only different than shown above) Date Time
C) am
229-20 ae
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges] Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*)

 

 

 

 

BE. 60 HB S.0o $0.00

REMARKS: CERT MAVL ToIN IdWSo GCCOC Bois WSS

 

 

1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00
 

U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

 

 

 

United States Marshals Service See “Instructions for Service of Process by U.S. Marshal"
PLAINTIFF COURT CASE NUMBER

T.M. Next Friend on behalf of H.C., et al. 1:20-ev-00944

DEFENDANT TYPE OF PROCESS

Kimberly Hall, Director of Ohio Dept. of Jobs & Families c/o Dave Yost, Attorney Genera

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE J Kimberly Hall, Dept. of Jobs & Families, c/o Dave Yost, Attomey General
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

30 East Broad Street, 14th Floor, Columbus, OH 43215

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285 | 1

 

 

Jay R. Langenbahn
Lindhorst & Dreidame Co., L.P.A.
312 Walnut Street, Suite 3100
Cincinnati, OH 45202

Check for service

| on U.S.A.

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Busin

 

Number of parties to be
served in this case |

 

 

 

      

 

 

 

 

AH Telephone Numbers, and Estimated Times Available for Service): ne
Fold = =
Srmc
oO x
a
Cte
if ? f jf AL, = ee
ATA ft Jrrapiht nd ZOE
Signature-ot Attépney other Originatordequesting service on behalf of: 1X] PLAINTIFF | TELEPHONE NUMBER ae ou
CI DEFENDANT | 513-421-6630 11/25/20
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
l acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

 

 

 

 

 

number of process indicated. Origin Serve ‘
(Sign only for USM 285 if more B _o
than one USM 285 is submitted) of Y noo | No. Ol : 12 o- 2020

I hereby certify and return that | LJ have personally served AE have legal evidence of service, () have executed as shown in “Remarks", the process desenbed
on the individual , company, corporation, ctc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below,

 

Oi hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

Name and title of individual served (i/ nor shown above} OLA person of suitable age and diseretion
eg then residing in defendant's usual place
» USN of abode
Address (complete only different than shown above) Date Time
LC} am
i LC) pm
2-28-29
Signatyre of U.S. Marshal or Deputy

 

 

Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or &4
including endeavors) (Amount of Retimnd*)

BS a% $0.00

REMARKS: CERT TAIL Joir I4So Coot SEIS 14@

 

 

 

 

 

 

 

Hutieeheciae) |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2, USMS RECORD

3. NOTICE OF SERVICE

4. BILLING STATEMENT*: To be retumed to the U.S. Marshal with payment, Form USM-285
ifany amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00
 
   

ee ee aa THIS SEGFION

@ Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

COM®LETE THIS SECTION ON DELIVERY

 

A. Signature
ly CO Agent
x wD CO Addressee
B. Received by (Printed. Pen) C. Date of Delivery
oe

 

 

et"Article Addressed to}... wee
et

Te mek SE
eine a
Vv acne CT

—€f0
Sel

-

  

 

 

 

 

 

FEL 8 Mary

item 1? ‘Yes

Ss balan Pos C}No

D. Is delivery address different ffatr

cone AE rl delivery ad

 

amet

q
ae,

 

a as

 

Rae

 

 

 

 

O Priority Mail Express®

D Registered Mail™

DO Registered Mail Restricted,
Delivery

D Return Receipt for
Merchandise

D Signature Confirmation™

O Signature Confirmation
Restricted Delivery

 

 

SENDER: COMPLETE THM SECTION
@ Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mallpiece, —

~<..0fON the fort if space’feriiits..._ een

Domestic Return Receipt

1.20 ww Aug

COMPLETE THIS SECTION ON DELIVERY.
A. Signature

€
A
x KZ

B. Received by orriiey

0 Agent
C1 Addressee
C. Date of Delivery

 

 

 

= Atticle

   

 

dressed tox" oe eer .
ie baer — ae =m

\. ill rd =} *
rae es
{Be perancer areas Fe eB No

 

 

O Registered Mail™

0 Registered Mail Restricted
Delivery

O Return Receipt for

Si
M i al

jail Res! Deliver
Merchandise

ee
strioted Delivery O Signature Confirmation™

stricl

 

2. | ~Afticle Nufitber - (anste"ion Service Tabel), |
FOL? L450 ooo2 3613 es

\.Le CV 944 -

& Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

card to the back of the re
ce ——— ;

- PS Form 3811, July 2015 PSN 7530-02-000-9053

._ Attactrthi
—__at.on-the fro

 

O Signature Confirmation

i Restricted Delivery Restricted Delivery
mr.

Domestic Return Receipt

A. Signature /

as
x XZ
B. Received by (PrintétName)

0 Agent
OO Addressee
C. Date of Delivery

 

 

ana

 

ec

   

 

aon “ey
DoT daerradcat eT cee

 

f

7

HO¢ 230 TZ NOW

 
 
 
  

 

O Priority Mail Express®
O Registered Mail™
Registered Mail Restricted|
Delivery

= a
icted Deliver O Return Receipt for
Merchandise

 

ied Mail®
iffEd Mail

O Col

 

ae.

pr =
2. Article Number -(iranster from sérvice labeh”

eOL? 1450 OOO2 3613 1148

elivery O Signature oni
O Signature Confirmation
Restricted Delivery

CrCol
IT eet

jv
tk Adil
_ Restricted’ Delivery

 

 

- PS Form 3811, July 2015 PSN 7530-02-000-9053

 

i.Zo CygYy4

Domestic Return Receipt

|

l
|
|
|
U.S. Department of Justice
United States Marshals Service

PROCESS RECEIPT AND RETURN

See "Instructions for Service of Process by U.S. Marshal"

 

 

 

PLAINTIFF COURT CASE NUMBER
T.M. Next Friend on behalf of H.C., et al. 1:20-cv-00944
DEFENDANT TYPE OF PROCESS

Governor of the State of Ohio, et al.

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE
AT

77 South High Street, 30th Floor, Columbus, OH 43215

Mike DeWine, in his official capacity as Governor of the State of Ohio, Office of the Governor
ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be

 

Jay R. Langebahn

Lindhorst & Dreidame Co., L.P.A.
3]2 Walnut Street, Suite 3100

Cincinnati, OH 45202

Le

Fuld

 

served with this Farm 285 | |

 

Number of parties to be
served in this case 2

 

Check for service

 

    

 

 

on U.S.A. EON
mc?
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Busines:
All Telephone Numbers, and Estimated Times Available for Service): co:
—
Ci
== =
oe =
Foe PF 5D
Feel 5G on wet
Qn4 brid BV a
Signature of Attordéy other Originator reduesting service on behalf of: [X] PLAINTIFF TELEPHONE NUMBER | DATE
LJ DEFENDANT 513-421-6630 | 11/25/20

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

l acknowledge receipt for the total
number of process indicated.
(Sign only for USM 285 if more
than one USM 285 is submitted)

 

Total Process

lof Y

District of
Origin

 

No. fo |

District to
Serve

no. Ka |

 

 

Signature of Authorized USMS Deputy or Clerk

Date

12-820

 

 

Thereby certify and retum that I (J have personally served ,

have legal evidence of service, C] have executed as shown in "Remarks", the process described
on the individual , company, corporation, ¢lc., at the address sheWn above on the on the individual , company, corporation, etc. shown at the address inserted below,

Oi hereby certify and return that [ am unable to locate the individual, company, corporation, etc. named above (See remarks below)

Name and title of individua! served (ifnot shown above)

NO SiIGHATOLE BUA ABLE

Ola person of suitable age and discretion
then residing in defendant's usual place

 

of abode
Address (complete only different than shown above) Date Time q
am
i ? - 22-20 OC pm

 

 

 

Signature of U.S. Marshal or “

 

Service Fee

8 §

Total Mileage Charges
including endeavors)

 

 

Forwarding Fee

 

Total Charges

8S

 

Advance Deposits

Amount owed to U.S. Marshal* or
(Amount of Refiind*)

$0.00

 

 

REMARKS: CERT MAIC 7or7
Uses

SEG ATTACHED

PRN ©

4%SO Coot Seri3

TRACENG

oT.

6D

 

Siiitctenjdisey |. CLERK OF THE COURT

2. USMS RECORD

3. NOTICE OF SERVICE

4, BILLING STATEMENT®*: To be returned to the U.S. Marshal with payment,

if any amount is owed. Please remit promptly payable ta U.S. Marshal.
5. ACKNOWLEDGMENT OF RECEIPT

PRIOR EDITIONS MAY BE USED

Forin USM-285
Rev. 12/15/80
Automated 01/00
USPS.com® - USPS Tracking® Results Page | of 2

ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPLOYEE AVAILABILITY DUE TO THE IMPACTS OF COVID-19. WE
APPRECIATE YOUR PATIENCE.

USPS Tracking Paes

Track Another Package +

Track Packages Get the free Inform 2d Delivery® feature to receive
: ae Learn More
Anytime, Anywhere automated notifica ions on your packages (https://reg.usps.com/xsell?

app=UspsTools&ref=t omepageBanner&appURL=https%3A %2F %2Finformeddelivery.usps.com/box/pagesiintro/start.action)

Tracking Number: 70171450000236131 162 Remove

Your item was picked up at a postal facility at 10:00 am on December 28, 2020 in COLUMBUS, OH 43216.

Delivered

December 28, 2020 at 10:00 am
Delivered, Individual Picked Up at Postal Facility
COLUMBUS, OH 43216

Get Updates

 

Text & Email Updates

yoeqpas4

 

Tracking History

December 28, 2020, 10:00 am

Delivered, Individual Picked Up at Postal Facility

COLUMBUS, OH 43216

Your item was picked up at a postal facility at 10:00 am on December 28, 2020 in COLUMBUS, OH 43216.

December 28, 2020, 9:45 am
Out for Delivery
COLUMBUS, OH 43216

December 28, 2020, 9:34 am
Arrived at Unit
COLUMBUS, OH 43216

December 27, 2020
In Transit to Next Facility

December 24, 2020, 6:02 am
Departed USPS Regional Facility
COLUMBUS OH DISTRIBUTION CENTER

December 22, 2020, 11:00 am
Arrived at USPS Regional Facility
COLUMBUS OH DISTRIBUTION CENTER

December 21, 2020, 9:01 pm
Arrived at USPS Regional Facility
CINCINNATI OH DISTRIBUTION CENTER

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2 &text28777=&tLabels... 1/7/2021
